Citation Nr: 0109916	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-25 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1978, for a 100 percent evaluation for schizophrenia.

(The issue of whether the Board of Veterans' Appeals 
committed clear and unmistakable error in a January 24, 1978 
decision, which denied an evaluation in excess of 50 percent 
for paranoid schizophrenia, is the subject of a separate 
Board of Veterans' Appeals decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


REMAND

The veteran served on active duty from March 1965 to March 
1968.  The appellant is the veteran's spouse and guardian.  
The veteran has been determined to be incompetent for VA 
purposes.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans (VA) 
Regional Office (RO) in Houston, Texas.  In this regard, the 
veteran's initial claim for an earlier effective date for a 
100 percent rating for schizophrenia was received by the RO 
in November 1999.  By a rating decision dated that same 
month, the RO considered the issue of entitlement to an 
effective date earlier than October 1, 1978, for a 100 
percent evaluation for schizophrenia, and denied the claim.  
The appellant was notified of this decision and a timely 
appeal was perfected.

The record discloses that in a rating decision dated in 
February 1979, the veteran was awarded an increased 
evaluation for his schizophrenia to 70 percent, and was 
awarded a total rating based on individual unemployability, 
with October 1, 1978 assigned as the effective date for each 
of these awards, following the termination of a temporary 
total disability rating under 38 C.F.R. § 4.29.  Moreover, a 
review of subsequent rating actions, dated between October 
1979 and June 1981, indicate that both the 70-percent 
schedular rating and the total rating based on individual 
unemployability remained in effect from October 1, 1978 to 
August 31, 1981; and that, by a rating decision in February 
1982, the veteran was awarded a 100-percent schedular rating 
for his schizophrenia, under Diagnostic Code 9203, effective 
from September 1, 1981.

Since the veteran was not awarded a 100-percent schedular 
rating until September 1981, but was awarded a total 
disability rating based on individual unemployability in 
October 1978, it is apparent from a reading of the November 
1999 rating decision that the RO interchanged the 100-percent 
schedular rating with that of the total disability rating 
awarded pursuant to 38 C.F.R. § 4.16(a) for the purpose of 
adjudicating the earlier effective date claim.  However, the 
Board must emphasize that while the Schedule for Rating 
Disabilities and 38 C.F.R. § 4.16 are two alternative methods 
for assigning a total disability rating, each method is 
governed by different legal criteria and involves different 
considerations.  See generally Holland v. Brown, 6 Vet. 
App. 443, 446-47 (1994).

Therefore, in order to appropriately address the appellant's 
contentions of November 1999, and to preserve the veteran's 
right to due process, the Board finds that due to the 
differing criteria that govern each of the methods for 
awarding a total disability rating, the issue on appeal 
before the Board should be clarified.  For this task, the RO 
should ask the appellant to specify whether she is pursuing, 
on behalf of the veteran, entitlement to an effective date 
earlier than October 1, 1978, for the award of a total 
disability rating based on individual unemployability; 
entitlement to an effective date earlier than September 1, 
1981, for the award of a 100-percent schedular rating for 
schizophrenia; or whether she is pursuing both of these 
issues.  In addition, the RO should also inform the appellant 
as well as her representative that each of the issues, as 
phrased, would represent an alternative means of seeking 
retroactive benefits.

Next, the Board notes that the appellant's representative 
has, within the context of the earlier effective date claim, 
asserted that the rating decisions dated in November 1971, 
and in September 1972, contain clear and unmistakable error 
(CUE).  Clearly, the appellant's representative has raised 
the issue of CUE in two unappealed rating decisions.  
However, the appellant has contended that she believes that 
the veteran's 100 percent evaluation for schizophrenia should 
be retroactive to 1968.  There are numerous unappealed rating 
decisions, which date from 1968 to 1974.  Thus, the Board is 
unclear as to which of the unappealed rating decisions are 
being challenged on the basis of CUE, since the 
representative has specifically argued that the appellant is 
challenging two unappealed rating decisions and the 
appellant, in her own right, seems to be challenging all the 
unappealed rating decisions beginning in 1968.

The Board finds that it has jurisdiction to consider the 
claims for CUE in the rating decisions dated prior to October 
1978.  Specifically, in the November 1999 rating decision, 
the RO did a sweeping determination that there was no error 
in any unappealed rating decision dated prior to October 
1978.  In the notice of disagreement, the appellant continued 
to argue that the veteran's 100 percent evaluation should go 
back to 1968.  Thus, the Board finds that the appellant's 
assertions that the 100 percent evaluation should be 
retroactive to 1968 is an implicit argument that clear and 
unmistakable error exists in all the final rating decisions 
from 1968.  In the December 1999 statement of the case, the 
RO made the same determination as it did in the November 1999 
rating decision, and provided the law and regulations 
pertaining to CUE.  In the substantive appeal (VA Form 9, 
Appeal to the Board of Veterans' Appeals), the appellant 
indicated that she wanted to appeal all issues listed in the 
statement of the case.  Thus, the Board finds that based on 
the procedural development outlined above, it has 
jurisdiction to consider the claims related to CUE in the 
rating decisions issued prior to October 1978.  In addition, 
the Board finds that the claims of CUE are inextricably 
intertwined with the current issue on appeal, because the 
final outcome on the CUE claims could materially affect the 
result of the current appeal on the earlier effective date 
claim.  See, e.g., Moffit v. Brown, 10 Vet. App. 214, 222 
(1997).

Finally, the Board must point out that at the time of this 
current appeal, the appellant had a pending motion before the 
Board as to whether there was clear and unmistakable error in 
a January 24, 1978, Board decision, which denied an 
evaluation in excess of 50 percent for paranoid 
schizophrenia.  The Board has ruled on that motion and 
determined that the Board's decision, dated January 24, 1978, 
involved clear and unmistakable error.  As a consequence, 
this determination affects the rating decisions that were 
part of the appeal to the Board at the time of the January 
1978 decision.  Specifically, when the Board affirms a 
determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. § 20.1104 
(2000).

Here, at the time of the January 1978 Board decision, the 
rating decision that was being appealed was the February 1976 
rating decision (the veteran's representative stated such in 
the notice of disagreement, which was received in March 
1976).  In the February 1976 rating decision, the RO reduced 
the veteran from a temporary total evaluation under 38 C.F.R. 
§ 4.29 (1975) to 30 percent for the service-connected 
schizophrenia, effective January 1, 1976.  However, in a 
February 1977 rating decision, the RO granted an increased 
evaluation to 50 percent for schizophrenia, effective January 
1, 1976.  Therefore, the February 1976 and February 1977 
rating decisions were subsumed by the January 1978 Board 
decision, see Brown (Alfred) v. West, 203 F.3d 1378, 1381 
(Fed. Cir. 2000) (citing 38 C.F.R. § 20.1104), and are 
considered void ab initio.  Accordingly, revision of a prior 
RO or Board decision based upon clear and unmistakable error 
leads to an award of benefits with an effective date 
determined in connection with the prior decision.  See 
38 U.S.C.A. § 7111; 38 C.F.R. § 3.105(a) (2000).  

Given the issue currently on appeal needs to be clarified, 
the uncertainty as to which prior unappealed rating decisions 
are being challenged on the basis of CUE, and the Board's 
ruling that the January 24, 1978 Board decision was clearly 
and unmistakably erroneous, a remand is necessary.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should contact the appellant 
and her representative and ask them to 
clarify whether she is pursuing, on 
behalf of the veteran, entitlement to an 
effective date earlier than October 1, 
1978, for the award of a total disability 
rating based on individual 
unemployability; entitlement to an 
effective date earlier than September 1, 
1981, for the award of a 100 percent 
schedular rating for schizophrenia; or 
whether she is pursuing both of these 
issues.  The RO should also ask the 
appellant and her representative to 
clarify if they are alleging clear and 
unmistakable error in any prior 
unappealed rating decision, and; if so, 
to specifically identify the rating 
decision(s) that is being challenged, 
including the issue adjudicated, and the 
date of the rating decision.

3.  With the additional clarifying 
information obtained, the RO should then 
adjudicate the claim of clear and 
unmistakable error in the unappealed 
rating decision, which has been 
identified by the appellant and her 
representative, if any.  The RO should 
consider the facts and the law extant at 
the times the (identified) rating 
decision was issued.

4.  With the additional clarifying 
information obtained, the RO should then 
review the record and readjudicate the 
effective date issue (or issues), in 
light of the determinations made with 
respect the claims of clear and 
unmistakable error in prior, unappealed 
rating decisions (if any), and the 
Board's determination that the January 
24, 1978, Board decision was clearly and 
unmistakably erroneous.  Again, the Board 
notes that due to the finding of clear 
and unmistakable error in the January 
1978 Board decision, the February 1976 
and February 1977 rating decisions are 
void ab initio.  

5.  The RO and the appellant are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

If the benefits sought on appeal remains denied, the 
appellant and her representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the appellant's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

